COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     Ali Yazdchi v. Makansam Inc. d/b/a Ideal Towing, Oaks
                         Condominium Assc., Area 5 Vehicle Storage

Appellate case number:   01-17-00455-CV

Trial court case number: 1085537

Trial court:             County Civil Court at Law No. 2 of Harris County

       Appellant, Ali Yazdchi filed a motion for rehearing. The motion is DENIED.
       It is so ORDERED.

Judge’s signature: __/s/ Laura C. Higley__________
                   Acting for the Court

Panel consists of Justices Higley, Lloyd, and Caughey


Date: __December 27, 2018___